Citation Nr: 1828191	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia.  

7.  Entitlement to an increase in a 30 percent rating for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a compensable rating for bilateral hearing loss.  

9.  Entitlement to a total disability rating based on individual unemployabilty (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran served on active duty in the Navy from September 1963 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The April 2014 RO decision denied service connection for sleep apnea (listed as obstructive sleep apnea, claimed as problems with snoring and breathing pauses); hypertension; a lumbar spine disability (listed as lumbar spondylosis); a right knee disability (listed as a chronic right knee problem); a left knee disability (listed as a chronic left knee problem); and for bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia (listed as bilateral cataracts and dry eye symptoms, and a myopic astigmatism with presbyopia, claimed as eye problems).  By this decision, the RO also denied an increase in a 30 percent rating for PTSD.  

The July 2015 RO decision denied a compensable rating for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's claims other than the sleep apnea issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has sleep apnea that is related to service.  He specifically maintains that he suffered symptoms of sleep apnea during service, to include snoring disruptively and stopping breathing while sleeping.  The Veteran essentially reports that he experienced sleep apnea during his period of service and that it has continued since that time.  

The Veteran served on active duty in the Navy from September 1963 to October 1983.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of sleep apnea.  

Post-service private treatment records show treatment for sleep apnea.  

A January 2018 sleep apnea evaluation report from C. L. Spinweber, Ph.D., FAASM, notes the Veteran reported that he had been observed snoring and having breathing pauses during his sleep.  He stated that he had poor sleep quality, as well as daytime fatigue.  Dr. Spinweber indicated that the Veteran did not need continuous medication for control of his sleep condition, but that he did require the use of a continuous positive airway pressure (CPAP) machine.  Dr. Spinweber reported that the Veteran had a large tongue, a wide uvular, and a small pharyngeal opening.  It was noted that the Veteran also had hypertension; hyperlipidemia; diabetes mellitus; PTSD; periodic limb movements during sleep; and daytime hypersomnolence.  Dr. Spinweber indicated that a sleep study was performed at the Memorial Care Sleep Disorders Center and that the Veteran was diagnosed with obstructive sleep apnea.  

The diagnosis was obstructive sleep apnea.  Dr. Spinweber indicated that it was her opinion that it was much more likely than not that the Veteran's sleep apnea had its onset during the time that he was on active duty.  

In a January 2018 statement, Dr. Spinweber reported that she evaluated the Veteran in a sleep apnea consultation, which involved a fact to face consultation, a discussion of his sleep apnea and his use of CPAP machine, and a review of his sleep and health history.  The Veteran reported that he did not have sleep complaints and that he did not snore prior to entering the military.  He stated that during his active duty years, he was told by others that he had begun to snore disruptively while sleeping, and that he had been observed to stop breathing while sleeping.  The Veteran indicated that he did not know that it was abnormal to snore and that he did not realize he was having repetitive breathing pauses during his sleep.  He maintained that he felt that his poor sleep quality and his fatigue were due to his duty schedule.  It was noted that the Veteran had no knowledge of sleep apnea while he was on active duty and that he was not asked about his snoring and symptoms of sleep apnea by his military physician.  

Dr. Spinweber reported that a diagnosis of obstructive sleep apnea was made based on results of a split night polysomnographic sleep study in September 2017.  She reported that results of that sleep study.  Dr. Spinweber stated that she reviewed the results of the sleep study and that her diagnosis of the Veteran's sleep disorder, based on the results of the sleep study, was obstructive sleep apnea, severe in REM sleep.  It was noted that periodic leg movements were also present and that they contributed to the sleep fragmentation.  Dr. Spinweber stated that a CPAP machine for treatment of the Veteran's sleep apnea was, and continued to be, necessary.  

Dr. Spinweber reported that she had reviewed the Veteran's service treatment records and his medical records since he completed his period of active duty.  She indicated, in summary, that it was her opinion that the Veteran's sleep apnea developed while he was on active duty.  She maintained that it was much more likely than not that the Veteran's sleep apnea had it onset while he was on active duty.  

The Board observes that the medical evidence does not specifically show that the Veteran was treated for sleep apnea during service.  However, a January 2018 sleep apnea evaluation report from Dr. Spinweber relates a diagnosis of sleep apnea and includes an opinion that it was much more likely than not that the Veteran's sleep apnea had its onset during the time that he was on active duty.  Additionally, in a January 2018 statement, Dr. Spinweber specifically reported that she reviewed the Veteran's service treatment records and his medical records since he completed his period of active duty.  She specifically found that it was much more likely than not that the Veteran's sleep apnea had it onset while he was on active duty.  

Resolving all reasonable doubt in his favor, the Board concludes that service connection for sleep apnea is warranted.  Therefore, service connection for gastritis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as secondary service connection.  


ORDER

Service connection for sleep apnea is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for hypertension; entitlement to service connection for a lumbar spine disability; entitlement to service connection for a right knee disability; entitlement to service connection for a left knee disability; entitlement to service connection for bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia; entitlement to an increase in a 30 percent rating for PTSD; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a TDIU.  

The Veteran is service-connected for PTSD.  He is also service-connected for bilateral hearing loss and for tinnitus.  As discussed above, the Board has also now granted service connection for sleep apnea.  

The Veteran essentially contends that he has hypertension; a lumbar spine disability; a right knee disability; a left knee disability; and bilateral eye disorders, to include to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia, that are all related to service.  

The Veteran is competent to report having lumbar spine problems; right and left knee problems; and right and left eye problems, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Navy from September 1963 to October 1983.  

The Veteran's service treatment records show treatment for low back problems and eye problems on multiple occasions.  Such records do not specifically show treatment for hypertension or elevated blood pressure readings; and for right and left knee problems.  

A November 1972 treatment entry notes that the Veteran was seen for a foreign object in his left eye.  He reported that he had dirt in his left eye for one hour.  The examiner indicated that there were small specks of dirt found in the upper part of the orbit.  The impression was dirt.  It was noted that the Veteran was provided with an eye patch for twenty-four hours.  A subsequent November 1972 treatment entry indicates that the Veteran's eye patch was removed.  The examiner reported that the Veteran's eye was still slightly red and that patch was left off.  

An October 1973 entry notes that the Veteran reported that his eyes were sore.  It was noted that he had a small cut on his right eye.  The examiner reported that Cortisporin was added and that the eye was patched.  The assessment was not legible.  

A subsequent October 1973 entry indicates that the Veteran had a restrained abrasion of the right eye at 4 o'clock and that Cortisporin was applied and the eye was re-patched.  Another October 1973 entry, the next day, notes that the Veteran's eye abrasion was healed, with full vision.  

A December 1974 treatment entry relates that the Veteran was seen for a sore left eye.  The examiner reported that conjunctivitis and rhinorrhea needed to be ruled out.  

An August 1980 treatment entry notes that the Veteran was seen for lumbosacral strain.  The assessment was sacroiliac joint inflammation.  

A subsequent August 1980 treatment entry notes that the Veteran was seen for lower back pain.  It was noted that physical therapy had been completed.  The assessment was a strain of the lumbosacral spine.  

A February 1982 treatment entry indicates that the Veteran was seen for eye irritation in both eyes.  He reported that he had a feeling of a sandy object in both eyes.  The assessment was viral conjunctivitis.  Another February 1982 entry, later that day, notes that the Veteran reported that night complaining of severe eye irritation.  The assessment was conjunctivitis.  

An April 1983 treatment entry relates that the Veteran reported that he had been having nagging pain in his back for one week.  It was noted that the Veteran had a history of back strain three years earlier.  The assessment was muscle strain.  

On a medical history form at the time of an August 1983 separation examination, the Veteran checked that he had recurrent back pain.  The reviewing examiner reported that the Veteran had strained his back three years earlier and that he had occasional episodes of low back pain which had caused a minimum of problems.  The August 1983 objective separation examination report includes a notation that the Veteran's spine and other musculoskeletal systems were normal.  

Post-service private and VA treatment records show that the Veteran was treated for hypertension; variously diagnosed eye problems, including open angle glaucoma and a significant visual field loss on testing which could be retina or optic nerve related.  Such records do not specifically show treatment for lumbar spine problems, right knee problems, or left knee problems.  

The Board notes that the Veteran has not been afforded any VA examinations as to his claimed lumbar spine disability; right and left knee disabilities; and bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia.  

In light of the above, the Board finds that the Veteran must been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a hypertension; a lumbar spine disability; a right knee disability; a left knee disability; and bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for PTSD, the Board observes that the Veteran was last afforded a VA psychiatric examination in August 2013.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  Since that time, the Veteran has received additional treatment for his service-connected PTSD.  For example, in a November 2016 treatment report, J. V. Arellano, M.D., indicates that the Veteran's PTSD was manifested by periodic symptoms causing moderate distress; moderate interference of functioning in many everyday situations; occasional conflicts with family members; and a substantial reduction in social interaction, etc.  

Additionally, in a July 2017 statement, the Veteran reported that he was suffering from anxiety; irritability; a short temper; sleeplessness; paranoia; distressing thoughts; nightmares; and flashbacks.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected PTSD, in well over four and a half years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a compensable rating for his bilateral hearing loss, the Board notes that he was last afforded a VA audiological examination in July 2015.  The diagnoses were sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the right ear, and sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the left ear.  Since that time, in a July 2017 lay statement, the Veteran's spouse reported that he was hard of hearing.  She stated that whenever she would speak to the Veteran in a soft voice, he would shout and tell her to repeat herself.  She stated that such was also noticeable whenever he spoke on the phone.  She maintained that his children would ask her if their father was deaf.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected bilateral hearing loss, in well over two and a half years.  Additionally, the record raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination.  See Snuffer, 10 Vet. App. at 400, 403.  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claim for a higher rating for an anxiety disorder, as well as the claims for service connection, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).   

Additionally, the Board finds that a remand is also required to request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order for the Veteran to provide the information requested on such form.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his hypertension; lumbar spine problems; right and left knee problems; bilateral eye problems; PTSD; and bilateral hearing loss since January 2018.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request the Veteran to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or a comparable statement as to the information requested on such form.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed hypertension; lumbar spine disability; right knee disability; left knee disability; and bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia, as well as the nature, extent, and severity of his service-connected PTSD and bilateral hearing loss and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and/or etiology of his claimed hypertension and bilateral eye disorders, to include cataracts, dry eye symptoms, and a myopic astigmatism with presbyopia.  The entire claims file must be reviewed by the examiner. The examiner(s) must diagnose all current right and left eye disorders, and specifically indicate whether the Veteran has diagnosed hypertension. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right eye disorders; left eye disorders; and hypertension are related to and/or had their onset during his period of service.  

The examiner(s) must specifically acknowledge and discuss the Veteran's treatment for right and left eye problems during service, and any reports by the Veteran of right and left eye extremity problems during and since service.  

The examiner(s) must further opine as to whether the Veteran's service-connected PTSD, to include any psychiatric medications taken for that condition, or any other service-connected conditions, caused or aggravated any currently diagnosed hypertension.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed hypertension by the Veteran's service-connected PTSD, to include any medications taken for that condition, or any other service-connected conditions, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed hypertension prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed lumbar spine disability; right knee disability; and left knee disability.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current lumbar spine disabilities; right knee disabilities; and left knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed lumbar spine disabilities; right knee disabilities; and left knee disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for lumbar spine problems during service, and any reports by the Veteran of lumbar spine problems; right knee problems; and left knee problems during and since his period of service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected PTSD.  The claim file must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected PTSD must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


